Citation Nr: 0534435	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  95-16 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), in excess of 10 
percent for applicable periods prior to August 1, 1996 and in 
excess of 30 percent for applicable periods, effective from 
August 1, 1996. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to May 1970 
and from August 1970 to August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  This case was remanded in February 2005 
and now returns to the Board for appellate review.

In connection with this appeal the veteran testified at a 
personal hearing before the undersigned sitting at Atlanta, 
Georgia, in October 2004; a transcript of that hearing is 
associated with the claims file.

The Board observes that a February 1995 rating decision 
denied an increased rating for PTSD, evaluated as 10 percent 
disabling.  Thereafter, the veteran perfected his appeal as 
to this issue.  A September 1996 rating decision granted an 
increased rating, to 30 percent, for the veteran's service-
connected PTSD, effective August 1, 1996.  The veteran was 
also assigned temporary 100 percent ratings for several 
periods based his hospitalizations.  On a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Since the grant of a 30 
percent rating is not a full grant of the benefit sought on 
appeal, and since the veteran did not withdraw his claim of 
entitlement to an increased rating, the matter remains before 
the Board for appellate review.  The issue includes whether 
he is entitled to a rating in excess of 10 percent for the 
period prior to August 1, 1996, the effective date of the 
grant of 30 percent, and whether he is entitled to a rating 
in excess of 30 percent thereafter.  The issue has been 
recharacterized on the title page. 

In recent correspondence, the veteran has stated that he has 
been diagnosed with diabetes mellitus type II and has 
submitted medical evidence in support of such statement.  If 
the veteran wishes to pursue a claim for service connection 
for diabetes mellitus type II, he should so inform the RO.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim decided herein.

2.  For the period preceding August 1, 1996, the veteran's 
PTSD is manifested by mild social and industrial impairment 
as a result of intrusive memories, nightmares, anxiety, 
depression, flashbacks, sleep disturbance, anger dyscontrol, 
restricted affect, depressed mood, difficulty with 
interpersonal relations, a single report of auditory and 
tactile hallucinations, normal speech, clear sensorium, 
intact cognitive function and memory, and average or fair 
intelligence, judgment, and insight, without evidence of 
psychomotor retardation, obsessive thought patterns, 
compulsive behaviors, panic attacks, homicidal or suicidal 
ideations, or delusions.

3.  For the period preceding August 1, 1996, the veteran's 
PTSD is not productive of definite social and industrial 
impairment.

4.  For the period beginning August 1, 1996, the veteran's 
PTSD is manifested by definite or moderate social and 
industrial impairment as a result of nightmares, flashbacks, 
depression, anxiety, suspiciousness, distrust, numbing of 
responsiveness, insomnia, detachment, social alienation, 
intrusive thoughts, irritability, anger dyscontrol, 
hypervigilance, blunted or constricted affect, a single 
report of auditory hallucinations, normal mood, fluent 
speech, fair or intact insight and judgment, good recent and 
remote memory, normal intellect, and relevant and coherent 
thought processes, without evidence of psychosis, suicidal or 
homicidal ideations, or visual hallucinations.

5.  For the period beginning August 1, 1996, the veteran's 
PTSD is not productive of considerable social and industrial 
impairment and is not manifested by circumstantial, 
circumlocutory, or stereotyped speech; panic attacks; 
difficulty in understanding complex commands; impairment of 
memory, judgment, or abstract thinking; or disturbances of 
motivation or mood. 


CONCLUSION OF LAW

The criteria for an increased rating for service-connected 
post-traumatic stress disorder (PTSD), in excess of 10 
percent for applicable periods prior to August 1, 1996 and in 
excess of 30 percent for applicable periods, effective from 
August 1, 1996, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.132, Diagnostic Code 9411 
(1995), 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).

The veteran filed his claim for an increased rating for 
service-connected PTSD in June 1994 and the initial 
unfavorable decision was issued in February 1995, prior to 
the enactment of the VCAA.  In Pelegrini II, the Court 
clarified that where notice was not mandated at the time of 
the initial RO decision it was not error to provide remedial 
notice after such initial decision.  See id. at 120-123.  The 
Court set out that the claimant need only be provided VCAA 
notice and an appropriate amount of time to respond, followed 
by proper subsequent VA process.  See Pelegrini II at 120-
123; see also 38 C.F.R. § 20.1102 (2004) (harmless error); 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).  In this case, after VCAA notice was 
provided in March 2005, the veteran's claim was readjudicated 
in an August 2005 supplemental statement of the case.

In March 2005, the veteran was sent a letter explaining his 
role in the claims process and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to assist him in obtaining 
evidence necessary to support his claim, to include medical 
records, employment records, and records from other Federal 
agencies.  Specifically, the veteran was advised that VA was 
responsible for obtaining relevant records from any Federal 
agency, to include the military, VA Medical Centers, and the 
Social Security Administration (SSA).  Also, he was informed 
that VA would make reasonable efforts to obtain relevant 
records not held by any Federal agency, to include records 
from state or local governments, private doctors and 
hospitals, and current or former employers.  The veteran was 
requested to identify any VA treatment he had received.  Such 
letter also indicated that VA would request private treatment 
records, provided that the veteran completed VA Form 21-4142 
(Authorization and Consent to Release Information to VA).  
The veteran was also advised that he must provide enough 
identifying information so VA can request records from the 
proper person or facility.  The veteran was informed that it 
was his responsibility to ensure that VA received all 
requested records that are not in the possession of a Federal 
department or agency.  He was notified that, in order to 
establish entitlement to an increased evaluation for his 
service-connected disability, the evidence must show that 
such condition had gotten worse.  In the March 2005 letter, 
the veteran was provided with the General Rating Formula for 
Mental Disorders (2005).  Moreover, with respect to the 
fourth element of notice, the letter requested that the 
veteran inform VA if there is any other evidence or 
information that he believed would support his claim and, if 
such evidence or information is in his possession, to send it 
to VA.  

Additionally, the February 1995, July 1996, September 1996, 
June 1998, and September 2003 rating decisions, the May 1995 
statement of the case, and July 1996, September 1996, 
September 2003, and August 2005 supplemental statements of 
the case informed the veteran of the reasons and bases why 
his claim was denied.  Specifically, such documents advised 
the veteran of the rating criteria pertinent to the 
evaluation of PTSD, to include the regulations as in effect 
prior to November 1996 and as of November 1996, and explained 
that the evidence of record failed to demonstrate that his 
PTSD symptomatology warranted a higher rating.  The statement 
of the case and supplemental statements of the case included 
a recitation of the procedural history of the veteran's 
claim, adjudicative actions taken, the evidence received, and 
reiterated the reasons why the veteran's claim was denied.  
The August 2005 supplemental statement of the case also 
specifically advised the veteran of VA's duties to assist 
under 38 C.F.R. § 3.159, with reference to the relevant VCAA 
cites in the United States Code.  

In addition to the above-referenced documents, the veteran 
provided testimony at an October 2004 hearing before the 
undersigned Veterans Law Judge.  Therefore, for the foregoing 
reasons, the Board concludes that the veteran has been 
afforded appropriate notice under the VCAA.

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A. § 5103A (a), (b), and (c).  As relevant, VA 
treatment records, vocational rehabilitation records, SSA 
records, to include a December 1996 decision as well as 
November 1994 and January 1996 psychological evaluations, and 
April 1996, January 1997, December 2001, and July 2005 VA 
examination reports are of record.  The veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained for an equitable disposition of his 
claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  The veteran was afforded VA 
examinations in April 1996, January 1997, December 2001, and 
July 2005.  The Board notes that such were conducted by 
physicians who considered factors relevant to the veteran's 
claim and that the examination reports contains findings 
pertinent to evaluation of the veteran's service-connected 
PTSD under governing law and regulations.  The veteran has 
not submitted medical evidence that suggests such disability 
has worsened in severity since the summer of 2005, the time 
of his last VA examination.  Nor has he shown that such VA 
examinations are inadequate for rating purposes.  Based on 
these facts, the Board concludes that the medical evidence of 
record is sufficient to evaluate the veteran's claim and 
further examination is not necessary.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.



II.  Factual Background

In May 1994, the veteran was admitted for a 14 week VA 
inpatient PTSD program.  His Axis I diagnoses included PTSD, 
chronic and severe.  The veteran complained of intrusive 
memories, nightmares of specific events of Vietnam, anxiety, 
flashbacks, sleep disturbance, and anger dyscontrol.  The 
veteran's Global Assessment of Functioning (GAF) scores were 
40-50.  Mental status examination revealed that the veteran 
was alert and oriented.  There were no untoward motor 
activities.  He complained of affect troubles of depression, 
guilt, and anxiety.  Speech was normal and sensorium was 
clear.  The veteran was not harmful to himself or others on 
admission.  He was stable at discharge without homicidal or 
suicidal ideation.  Prognosis was guarded and chronic.  A 
handwritten note indicated that the veteran's PTSD symptoms 
affected his employability.  It was noted in the discharge 
summary that the veteran had been gainfully employed since 
approximately four years previously and was unemployed for 
the prior three months.

A November 1994 psychological evaluation, performed for SSA 
purposes, reveals that, when asked about his current 
problems, the veteran answered PTSD, depression, and 
inability to hold a job.  Mental status examination revealed 
that the veteran was oriented times four.  His mood was 
severely dysphoric with evidence of anhedonia.  Affect was 
restricted.  Demeanor was tense.  The veteran was cooperative 
in answering questions, although he did not spontaneously 
offer additional information.  He denied hallucinations and 
was not delusional.  There was no evidence of any formal 
thought disorder.  The veteran did not exhibit any obsessive 
thought patterns or evidence of compulsive behaviors.  He did 
not admit to suffering from any panic attacks or phobias.  
The veteran stated that he had been diagnosed with PTSD, 
although he had difficulty in listing specific symptoms other 
than flashbacks.  He indicated that such flashbacks were 
decreasing in frequency and intensity.  The veteran also 
stated that he used to have bad dreams about Vietnam, but 
such had diminished considerably.  He showed evidence of 
efforts to avoid thoughts, feelings, or conversations 
associated with such memories and also experienced feelings 
of detachment from other people.  There were no signs of 
significant memory impairment and cognitive function was 
intact with intelligence falling within the average range.  
The veteran was able to recall and recount personal history 
appropriately.  Judgment and insight were average.  

The examiner further indicated that while the veteran did not 
date, he spent social time with friends.  He denied any 
current suicidal or homicidal ideation.  The veteran lost 
interest in other people and felt totally dysfunctional about 
engaging in gainful employment.  The examiner noted that the 
veteran attended college and reported skills in the areas of 
electronics and the electrical field.  The veteran reported 
having difficulty maintaining a job mainly due to his 
emotional status and difficulty with interpersonal relations, 
especially in dealing with authoritarian figures.  The 
examiner observed a current depressive symptomatology and 
extremely high levels of internalized anger.  Axis I 
diagnoses included major depressive disorder, recurrent, 
moderate; generalized anxiety disorder; and alcohol abuse.  
It was also noted that the veteran had a reported history of 
PTSD.  Axis II diagnosis was narcissistic and antisocial 
personality traits.  The veteran's current GAF score was 50.  

SSA records reflect that the veteran was disabled beginning 
in December 1994.  He had a primary diagnosis of anxiety 
disorders and a secondary diagnosis of personality disorders.  
In a December 1996 decision, the SSA Administrative Law Judge 
(ALJ) determined that the veteran had a "severe" disability 
under the Social Security Act and Regulations of chronic PTSD 
and such impairment prevented him from performing a 
substantial range of sedentary work.  Additionally, the ALJ 
found that the veteran had a high school education and could 
not perform his past relevant work.  The ALJ determined that 
the veteran did not have transferable skills to perform other 
work within his residual functional capacity and, given his 
vocational factors of age, education, and previous work 
experience, there were no jobs existing in significant 
numbers that the veteran was capable of performing.  As such, 
the ALJ found that the veteran was under a "disability" as 
defined by the Social Security regulations.  Lastly, the ALJ 
noted that the veteran had a history of polysubstance abuse, 
but such was not material to the instant finding of 
disability.

In June 1995, the veteran was hospitalized again for an Axis 
I diagnosis of PTSD, chronic, severe.  His GAF score over the 
prior year as well as his current GAF score was 40.  At the 
time of admission, the veteran complained of flashbacks, 
sleep disturbance, nightmares, and intrusive thoughts.  
Mental status examination on admission revealed that the 
veteran was an alert man who maintained adequate eye contact.  
His speech was spontaneous and his thought process was 
logical.  The veteran's emotional tone was appropriate to his 
thought content.  He indicated that he had felt extremely 
depressed lately.  There was no evidence of hallucinations 
and the veteran denied any suicidal or homicidal ideas or 
plans.  He was well oriented to time, place, and person.  
Memory was intact.  It was noted that, despite considerable 
anxiety and depression, the veteran related adequately to the 
patients and staff.  Regarding the veteran's work status, it 
was observed that his last steady employment was about five 
years prior to admission.  The veteran's ability to seek and 
maintain employment and his ability to adapt socially 
continued to be severely affected by ongoing and severe PTSD.  
At the time of discharge, his prognosis was guarded and he 
denied any homicidal or suicidal ideas or plans. 

In December 1995, the veteran was admitted to a VA Substance 
Abuse Treatment Program for continuous polysubstance abuse 
and alcohol dependence, continuous and chronic.  The veteran 
self-reported that he had attended three previous inpatient 
treatment programs for substance abuse.  It was noted that 
his drinking had cost him his marriage and forced him to quit 
his job at Wright Patterson Air Force Base for treatment.  
The veteran was aware that he could get his job back if 
received treatment.  It was also noted that he had PTSD and 
related symptoms of flashbacks, anxiety, depression, and poor 
control.  The veteran denied active homicidal or suicidal 
ideation, intent, or plan.  He did report auditory 
hallucinations, "Chinese voices," but indicated that he was 
able to control such.  The veteran had poorly described 
tactile hallucinations.  Upon mental status examination, the 
veteran was passively cooperative.  He had no psychomotor 
retardation.  There was some agitation and passive-aggressive 
behavior.  The veteran's mood was mild with an underlying 
anger.  His affect was not appropriate and labile.  Speech 
was underproductive, goal-oriented, and demanding.  Thought 
content was considered negative for active hallucinations.  
There was some paranoid ideation.  The veteran denied active 
suicidal ideation, intent, or plan.  The veteran was alert 
and oriented times three.  Recent and remote memory were 
intact.  Judgment and insight was marginal.  The veteran's 
impulse control was poor.  It was noted that the veteran has 
had all illegal drugs, but none intravenously.  He felt as 
though alcohol was his prime simple problem.  The veteran's 
major diagnosis was polysubstance abuse, but the focus of the 
hospitalization was alcohol abuse.  It was noted that the 
veteran's PTSD would be attended after his alcohol abuse.  
Treatment records from such hospitalization show that the 
veteran last worked five years previously and left because he 
was not doing his job 100 percent as he had problems with 
alcohol and PTSD.  It was recorded that the veteran had his 
general equivalency degree, two years in vocational/technical 
school and two years in college.  The discharge summary 
reflects that the veteran was unemployed by elective choice.

A January 1996 psychological evaluation, performed for SSA 
purposes, reveals that the veteran was currently unemployed 
and the last date of employment was in May 1995, when he 
worked as a janitor at Macon College.  The veteran reported 
that he attended two years of vocational school and was 
trained in electronics, but was unable to maintain any long-
term employment.  The veteran stated that he had difficulty 
holding a job as his PTSD rendered him unable to get along 
with employers or coworkers.  Mental status examination 
revealed that the veteran was oriented times four.  Mood and 
affect were appropriate.  He was able to maintain an 
appropriate attention span.  The veteran complained of 
immediate memory deficits; however, such was not noted 
objectively.  He reported recent memory deficits as alcoholic 
blackouts.  Remote memory was intact.  Thought processes were 
marked by concreteness of thought.  The veteran denied 
visual, auditory, or tactile hallucinations, but reported 
flashbacks.  He also reported chronic abuse of alcohol with a 
history of polysubstance dependence.  The veteran had past 
suicidal and homicidal ideation, but never attempted to 
follow through on any of the thoughts.  He denied any current 
suicidal ideation.  The veteran reported chronic sleep 
disturbance.  He continued to work at odd jobs in order to 
make money.  

The diagnostic impression was Axis I diagnoses of 
polysubstance dependence, in partial remission, and PTSD, 
diagnosed by medical history, mild.  The veteran was also 
given an Axis II diagnosis of passive-aggressive personality 
disorder.  The examiner noted that the veteran exhibited very 
little motivation towards seeking any type of full-time 
employment and appeared to be quite comfortable with his 
addiction, as well as his PTSD.  The veteran was not 
participating in any type of aftercare program for his 
addiction and it was highly probable that relapse would occur 
in the very near future.  There did not appear to be any 
significant restriction of his daily activities.  The veteran 
reported some difficulty maintaining social relationships 
because he "just did not like being around a lot of 
people."  There were no concentration difficulties noted.  
The veteran did have a history of deterioration in a work 
setting and readily resigned frequently because when he 
thinks he needs help, he just goes to the hospital.  

An April 1996 VA examination revealed complaints of 
flashbacks, nightmares, night sweets, suspiciousness, sleep 
disturbance, depression, and avoidance of people.  He denied 
any auditory or visual hallucinations as well as suicidal or 
homicidal ideations.  Upon mental status examination, the 
veteran was alert, cooperative, coherent, goal-directed, and 
suspicious of people.  He had a depressed affect.  The 
veteran was oriented times three and his memory was intact.  
Insight and judgment were fair.  The examiner diagnosed PTSD, 
chronic, with depression.

SSA records show that the veteran was employed from March 
1996 to April 1996 as a machine operator.  Such records also 
show additional labor jobs in 1992 and 1994. 

A July 1996 VA discharge summary reflects that the veteran 
was hospitalized for PTSD.  His current GAF score was 40 to 
50 and his highest GAF score in the past year was 50.  The 
veteran's symptoms included flashbacks, intrusive memories, 
and sleep disturbance.  Upon mental status examination, the 
veteran was fair in appearance and his interpersonal attitude 
was satisfactory.  He had good eye contact and was 
cooperative.  The veteran's general behavior was acceptable 
and speech production was relevant and coherent.  The 
veteran's mood was one of depression and there was some 
nervous tension associated with it.  Affect was in keeping 
with his mood.  The veteran denied suicidal or homicidal 
ideations.  He experienced flashbacks.  The veteran was 
properly oriented times three and memory was poor for recent 
events and fair for remote events.  Intelligence was average 
and the veteran's insight and judgment were fair.  The 
veteran's prognosis was fair.  

A November 1996 letter contained in the veteran's vocational 
rehabilitation folder indicates that rehabilitation services 
were not likely to be successful and would not lead to 
substantive employment.  As such, the veteran was denied 
vocational rehabilitation services under Chapter 31 of the 
United States Code.  Additional documentation in the folder 
shows that the veteran had current service-connected 
disabilities of PTSD, residuals of right arm injury with 
partial ulnar neuropathy, and residuals of injury of the 
right hip.  Vocationally, it was noted that the veteran had 
not worked in four or five months.  Between that time and 
1990, he had only worked temporary jobs as a machine 
operator.  For 10 years, between 1981 and 1990, the veteran 
worked as a packer.  He resigned because his PTSD symptoms 
were worsening as he was not sleeping or eating and his 
drinking was increasing.  The veteran earned a general 
equivalency degree in 1969 and he earned less than two years 
of hours in a four year program in electronics at Ft. Valley 
College.  It was determined that the veteran was likely to 
achieve educational and career success if he continued group 
treatment for PTSD and alcoholism.  A Disability and 
Functional Assessment shows that his service-connected 
disabilities had been exacerbated by a history of alcoholism.  
The assessment noted that the veteran had previously 
completed two inpatient PTSD programs and such records showed 
that his ability to seek and maintain employment was severely 
impaired; however, it was determined that the related factors 
of a disability that may be progressively more disabling, 
significant employer resistance due to the nature of the 
veteran's disability, a history of no significant employment 
over the past several years, several inpatient hospital 
periods, history of alcohol abuse, lack of compensable 
skills, training or work experience, age, and poor basic 
academic skills created a barrier to gaining or maintaining 
employment and would most likely preclude the successful 
return to the work force. 

A January 1997 VA general medical examination reflects that 
the veteran had not worked for six years.  Prior to that, he 
worked at Robins Air Force Base as a packer for 10 years.  
The veteran complained of nightmares, flashbacks, depression, 
and anxiety.  Psychiatric and personality were within normal 
limits except the veteran was mildly anxious or possibly 
mildly depressed.  The impression included PTSD.  The 
examiner noted that the veteran had PTSD and possible mild 
depression and anxiety and opined that working would help the 
veteran to improve.  

A January 1997 VA PTSD examination revealed that the veteran 
had been employed at a base from 1980 to 1990 and was also 
employed with more than 25 different jobs.  It was noted that 
the veteran had a problem in keeping a job for a period of 
time.  The veteran complained of flashbacks, nightmares, and 
night sweats.  He stated that did not trust anyone, did not 
like to associate with people, and did not get along well 
with people.  He also indicated that he had no friends.  The 
veteran denied suicidal or homicidal ideations as well as 
auditory or visual hallucinations.  He used to drink heavily 
until one year previously.  The veteran was depressed all the 
time and unable to keep a job for a period of time.  
Objectively, the veteran was alert, cooperative, coherent, 
goal-directed, and depressed.  He had a blunted affect and 
was suspicious of people.  He was oriented times three and 
memory was intact.  Insight and judgment were fair.  The 
veteran was not suicidal.  The examiner assigned Axis I 
diagnoses of PTSD, chronic, severe, with depression, 
competent, unemployable permanently; and, alcohol dependence, 
inactive.  He was given a GAF score of 45 for the present 
time as well as the past year. 

In October 1997, the veteran was admitted to a VA inpatient 
PTSD treatment program.  He had an Axis I diagnosis of PTSD, 
delayed type, with affective features.  He was assigned a GAF 
score of 50.  On admission, the veteran  was nervous and 
depressed with poor concentration and irritability.  Speech 
was relevant and coherent.  His affect was constricted.  No 
suicidal or homicidal ideations were elicited.  The veteran 
admitted to auditory hallucinations about Vietnam as well as 
mood swings from depression to elation.  He expressed 
paranoid ideas with feelings of alienation.  Orientation and 
memory were preserved.  Insight and judgment were intact.  
The veteran indicated that he stopped drinking one year prior 
to admission.  He also had feelings of detachment, 
alienation, numbing of responsiveness, depression, and 
insomnia.  It was noted that the veteran cooperated with his 
treatment and participated in his assigned activities.  He 
improved with a reduction of symptoms.  Five days prior to 
discharge, the veteran's condition stabilized and he was 
cooperative and alert with no homicidal or suicidal ideations 
elicited.  On discharge, the veteran was competent, but had 
severe impairment in his social and industrial adaptability.  
The prognosis was guarded.  

VA treatment records reflect that the veteran was 
hospitalized from April 1998 to May 1998 for PTSD treatment.  
Upon admission, it was noted that the veteran had ineffective 
coping skills related to PTSD symptoms as evidenced by 
nightmares and depression.  He was emotionally impaired.  A 
May 1998 record shows that he had an Axis I diagnosis of PTSD 
and was assigned a GAF score of 51.  During such time, it was 
recorded that the veteran's mental status was within normal 
limits.

In April 2000, the veteran complained of flashbacks, 
intrusive thoughts, bad dreams, and sleep disturbance.  He 
was alert, oriented in all spheres, pleasant, and 
cooperative.  He had appropriate affect and responses to 
questions.  The veteran was able to follow complex 
instructions.  He had good recent and remote memory.  His 
intellect appeared normal.  The veteran denied suicidal or 
homicidal ideation, intent, or plan.  The impression was PTSD 
and he was assigned a GAF score of 50.

At a December 2001 VA examination, the veteran stated that 
his present problems with PTSD included social alientation, 
withdrawal, and sleep interruption due to nightmares.  He 
also indicated that he had difficulty with irritability and 
anger management.  During the interview, the veteran was 
polite and cooperative.  His affect was appropriate and 
unrestricted and his mood appeared to be within normal 
limits.  The veteran was alert, oriented, relevant, and 
coherent.  There were no evident signs of psychosis.  The 
examiner gave an Axis I diagnosis of PTSD by history and 
assigned a GAF score of 55 for the past year.  

VA outpatient records reflect that the veteran was seen in 
January 2002 and it was noted that the veteran was depressed, 
amotivated, and experienced nightmares and flashbacks.  He 
denied hallucinations and suicidal thoughts.  Objectively, 
the veteran was alert and well oriented.  He had a mild flat 
affect and seemed to have underlying anger.  The veteran was 
cooperative and responsive.  Memory was intact and he had 
relevant thought processes.  Judgment and insight were 
intact.  The assessment was PTSD and dysthymia/insomnia.  A 
GAF score of 55 was assigned.  In March 2002, the veteran had 
an assessment of PTSD, dysthymia, and insomnia.  It was noted 
that the veteran was doing well with dysthymia and insomnia.  
Objectively, he was alert and well oriented.  The veteran was 
euthymic and doing well.  He was unemployed and lived alone, 
but seemed to enjoy not working as he had no feelings of 
guilt or worthlessness.  The veteran was cooperative and 
pleasant.  He had relevant and coherent thought processes.  
Judgment and insight were intact and memory and intellect 
were normal.  

VA records show that the veteran was hospitalized for 
treatment of his PTSD from April 2002 to May 2002.  He was 
given an Axis I diagnosis of PTSD and dysthymic disorder.  
His GAF score was 45-50.  The veteran related that his PTSD 
symptomatology included the inability to get along well with 
anyone, inability to tolerate authority figures, inability to 
rest, nightmares, feelings of being abandoned by the 
government, social isolation, volatile anger, and 
hypervigilance.  His discharge instructions indicated that 
the veteran was not employable.  The veteran was again 
hospitalized from September 2002 to October 2002 with Axis I 
diagnoses of chronic PTSD, dysthymic disorder, and 
polysubstance dependence with occasional use of alcohol and 
marijuana prior to admission.  The veteran was assigned a GAF 
score of 45 to 50.  The veteran was alert and oriented well.  
He had a flat affect and was mildly anxious on admission, but 
less anxious at discharge.  Upon discharge, it was noted that 
the veteran was sober and stable.  He had no suicidal or 
homicidal ideations and projected well into the future with 
realistic goals. 

A November 2003 VA record reflects that the veteran was seen 
for the first time since October 2002.  He complained of 
flashbacks and increased depression.  He did not have current 
suicidal ideation.  The veteran was still unemployed and 
living alone.  Objectively, he was alert and well oriented.  
The veteran had a flat affect and seemed sad.  He had no 
suicidal ideations or hallucinations.  Thought processes were 
relevant and coherent.  Judgment/insight were intact.  Speech 
was fluent.  The veteran was pleasant, cooperative, and 
responsive.  

A January 2004 VA treatment record reflects that the veteran 
had diagnoses of PTSD, dysthymia, and alcohol dependency.  
His GAF score was 50-55.  Objectively, he was alert and well 
oriented.  The veteran was euthymic, talkative, pleasant, and 
cooperative.  He had no suicidal ideations or hallucinations.  
Thought processes were relevant/coherent.  Judgment/insight 
were intact.  The veteran's mood was stable.  
Abstract/perceptual thoughts and memory/intellect were 
intact.  Speech was fluent and the veteran maintained eye 
contact.  There were no abnormal motor activities.  The 
veteran was dressed/groomed appropriately.  There was no 
noticeable paranoias.  Generally, the veteran was considered 
to be functioning well at the present time.  In March 2004, 
the veteran complained of nightmares and intrusive thoughts.

A February 2005 record shows that the veteran complained of 
inability to sleep, flashbacks, anxiety, crying a lot, and 
bad nerves.  Objectively, the veteran was casually dressed, 
alert, and oriented times three.  His behavior was 
appropriate, his affect was full range, and his mood was 
euthymic.  The veteran's thought process was cogent and he 
had no delusions.  The veteran denied suicidal or homicidal 
ideation and auditory or visual hallucinations.  His 
vocabulary, proverb interpretation, insight, and judgment 
were fair.  The veteran was given Axis I diagnoses of PTSD by 
history and rule out substance abuse alcohol.  

At the veteran's July 2005 VA examination, it was noted that 
the examiner reviewed the claims file as well as the 
vocational rehabilitation folder.  The veteran indicated that 
he had not worked since around 1990.  He did do some part-
time work and odd jobs whenever he could find them.  The 
veteran denied any significant social activities.  He 
described his PTSD symptomatology to include difficulty 
sleeping due to nightmares, recurrent thoughts, social 
withdrawal and alienation, difficulty with increased 
irritability, and anger management.

During the interview, the veteran was polite and cooperative.  
He was not in acute distress.  The veteran's affect was 
appropriate and unconstricted.  His mood appeared to be 
within normal limits.  The veteran was alert, oriented, 
relevant, and coherent.  There were no evidence signs of 
psychosis.  He did not exhibit homicidal or suicidal 
thinking.  There was no impairment of thought processes.  He 
denied current substance abuse.  

The examiner noted that the veteran had been denied 
vocational rehabilitation benefits because of the unlikely 
prospect of success in the rehabilitation program based on 
the conclusion that his PTSD as well as employer bias, poor 
academic skills, substance abuse, and his age, would likely 
prevent him from success in the program, to include gaining 
substantive employment thereafter.  The examiner observed 
that such did not state that the veteran was unable to work 
or was unemployable as a result of PTSD.  The examiner found 
that the veteran's current estimated impact of his PTSD 
symptoms on his social and occupational functioning was 
moderate to severe in degree.  The veteran was not 
unemployable solely as a result of PTSD.  As previously 
noted, his polysubstance abuse, physical problems, and age 
were also factors in his overall employment picture.  The 
examiner gave Axis I diagnoses of PTSD and polysubstance 
dependence.  The veteran was assigned a GAF score of 50.

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2005).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2005).  
All benefit of the doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (2005).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected PTSD.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to such disability beyond that which is 
set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected PTSD is rated under 
Diagnostic Code 9411.  At his October 2004 Board hearing, he 
contended that he experienced intrusive thoughts, anxiety, 
depression, panic attacks, nightmares, crying spells, loss of 
appetite, weight loss, cold sweats, chills, anger, avoidance 
of others, poor memory, and difficulty sleeping.  He further 
argued that, due to PTSD symptomatology, he was unable to 
maintain a job and had not worked since 1990.  As such, the 
veteran claimed that he is entitled to an increased rating 
for PTSD.  

As indicated previously, this appeal stems from a February 
1995 rating decision that denied entitlement to a rating in 
excess of 10 percent for PTSD.  In a September 1996 rating 
decision, an increased rating, to 30 percent, was granted, 
effective August 1, 1996.  As such, for the current appeal 
period, except for the periods when he was assigned a 
temporary 100 percent rating for hospitalization, the 
following ratings are in effect: 10 percent for the period 
preceding August 1, 1996, and 30 percent beginning August 1, 
1996.  Therefore, the Board must address whether the veteran 
is entitled to a rating in excess of 10 percent for the 
former period and whether he is entitled to a rating in 
excess of 30 percent for the latter period.  

The Board further observes that the rating criteria pertinent 
to the evaluation of the veteran's PTSD were amended 
effective November 7, 1996.  Pursuant to governing legal 
precedent, when a new statute is enacted or a new regulation 
is issued while a claim is pending before VA, VA must first 
determine whether the statute or regulation identifies the 
types of claims to which it applies.  If the statute or 
regulation is silent, VA must determine whether applying the 
new provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  If applying the 
new provision would produce such retroactive effects, VA 
ordinarily should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, VA ordinarily must apply the new provision.  See 
VAOPGCPREC 7-03, 69 Fed. Reg. 25,179 (November 19, 2003), 
citing to Landgraf v. USI Film Products, 511 U.S. 244 (1994).  
In increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding 
that, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and will apply unless Congress 
provides otherwise or permits the Secretary to do 
otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 
Fed. Reg.  33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2005).

The Board observes that the February 1995, July 1996, and 
September 1996 rating decisions, the May 1995 statement of 
the case, and the July 1996 and September 1996 supplemental 
states of the case advised the veteran of the criteria 
effective prior to November 1996 and evaluated his claim 
under such regulations.  Additionally, the June 1998 and 
September 2003 rating decisions and the September 2003 and 
August 2005 supplemental statements of the case informed the 
veteran of the post-November 1996 rating criteria and 
considered his claim under the revised regulations.  
Therefore, there is no prejudice in the Board considering the 
November 1996 regulation changes in adjudicating the 
veteran's increased rating claim.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).  

Prior to November 1996, PTSD was evaluated under 38 C.F.R. 
§ 4.132, Diagnostic Code 9411.  Such regulations include the 
General Rating Formula for Psychoneurotic Disorders, which 
provides the following ratings for PTSD:

The criteria for a 10 percent rating are:

Less than the criteria for the 30 
percent, with emotional tension or other 
evidence of anxiety productive of mild 
social and industrial impairment.

A 30 percent disability rating requires:

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency, and reliability levels as to 
produce definite industrial impairment.  

The criteria for a 50 percent rating are:

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.

The criteria for a 70 percent rating are:

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  

The criteria for a 100 percent rating are:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic, and explosions of aggressive 
energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to 
obtain or retain employment. 

38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).

Effective November 1996, PSTD is evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Such regulations establish a 
General Rating Formula for Mental Disorders.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  The use of the term "such as" in 38 C.F.R. 
§ 4.130 demonstrates that the symptoms after that phrase are 
not intended to constitute an exhaustive list, but rather are 
to serve as examples of the type and degree of the symptoms, 
or their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)). 

The criteria for a 10 percent rating are:

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.

The criteria for a 30 percent rating are:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

A.	Entitlement to a Rating in Excess of 10 Percent for the 
Period Preceding August 1, 1996.

As this period is dated prior to the November 1996 regulation 
change, only the criteria for rating PTSD under the General 
Rating Formula for Psychoneurotic Disorders, 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1995) are applicable.  As will 
be explained below, the Board finds that the veteran's PTSD 
does not result in definite social and industrial impairment 
and, as such, he is not entitled to a rating in excess of 10 
percent for the period preceding August 1, 1996.  

During such time period, the record reflects that the 
veteran's PTSD is manifested by mild social and industrial 
impairment as a result of intrusive memories, nightmares, 
anxiety, depression, flashbacks, sleep disturbance, anger 
dyscontrol, restricted affect, depressed mood, difficulty 
with interpersonal relations, a single report of auditory and 
tactile hallucinations, normal speech, clear sensorium, 
intact cognitive function and memory, and average or fair 
intelligence, judgment, and insight, without evidence of 
psychomotor retardation, obsessive thought patterns, 
compulsive behaviors, panic attacks, homicidal or suicidal 
ideations, or delusions.  

With regard to the degree to which the veteran is socially 
and industrially impaired as a result of service-connected 
PTSD, there is conflicting evidence of record.  The Board 
must determine, as a question of fact, both the weight and 
credibility of the evidence.  Equal weight is not accorded to 
each piece of material contained in a record; every item of 
evidence does not have the same probative value.  The Board 
must account for the evidence which it finds to be persuasive 
or unpersuasive, analyze the credibility and probative value 
of all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

At the time of the veteran's May 1994 hospitalization, it was 
noted that his PTSD affected his employability.  Also, in 
June 1995, the veteran was again admitted for inpatient PTSD 
treatment and it was noted that his ability to seek and 
maintain employment and his ability to adapt socially 
continued to be severely affected by ongoing and severe PTSD.  
The Board observes that these statements were offered 
contemporaneously with the veteran's hospitalizations for 
treatment of PTSD and he has already been compensated with 
temporary total evaluations based on such severe 
symptomatology requiring hospitalization over 21 days.  See 
38 C.F.R. § 4.29.  Moreover, such statements fail to 
contemplate the impact the veteran's employment history, his 
history of alcohol and substance abuse, additional 
psychiatric disabilities, lack of skills, training, or work 
experience, age, and poor basic academic skills may have on 
his employability.  As such, these statements are based on an 
incomplete disability picture and, therefore, the Board 
affords less probative value to them. 

In contrast, in November 1994, while the veteran reported 
having difficulty maintaining a job mainly due to his 
emotional status and difficulty with interpersonal relations, 
the examiner diagnosed additional psychiatric disabilities, 
to include major depressive disorder, generalized anxiety 
disorder, alcohol abuse, and narcissistic and antisocial 
personality traits.  Additionally, in December 1995, when the 
veteran entered a VA substance abuse treatment program, it 
was noted that his drinking had cost him his marriage and 
forced him to quit his job for treatment.  The veteran, at 
such time, indicated awareness that, if he received 
treatment, he could get his job back.  While it was 
acknowledged that the veteran had PTSD, it was determined 
that he was unemployed by elective choice.  Moreover, a 
January 1996 psychological evaluation reflects that the 
veteran worked odd jobs to make money and the examiner 
observed that the veteran exhibited very little motivation 
towards seeking any type of full-time employment and appeared 
to be quite comfortable with his polysubstance addiction and 
PTSD.  Finally, vocational rehabilitation records reflect 
that, while the veteran's ability to seek and maintain 
employment was severely impaired, such was a result of his 
PTSD as well as his history of alcohol abuse, lack of 
compensable skills, training or work experience, age, and 
poor basic academic skills.  Also, when the vocational 
rehabilitation folder was reviewed by the July 2005 VA 
examiner, it was noted that, in addition to PTSD, employer 
bias, poor academic skills, substance abuse, and age would 
likely prevent the veteran from success in the program, to 
include gaining substantive employment thereafter.  The 
examiner further observed that information in the folder did 
not indicate that the veteran was unable to work or was 
unemployable as a result of PTSD.  The Board attaches greater 
probative weight to this evidence as all relevant factors 
were considered in determining whether the veteran is 
rendered unemployable solely as a result of his PTSD.  
Morover, the purpose of a vocational rehabilitation 
evaluation is to recognize all obstacles hindering the 
veteran from seeking or maintaining substantive employment.  
As such, the Board finds the veteran's vocational 
rehabilitation records to be greatly probative in identifying 
the variety of factors affecting his employability and that 
his PTSD alone is not productive of unemployability. 

Therefore, while the evidence demonstrates that the veteran 
is socially and industrially impaired, it does not show that 
his PTSD alone has resulted in definite impairment in these 
areas.  Rather, there appears to be additional factors of 
various psychiatric disabilities, polysubstance abuse, lack 
of personal motivation in seeking steady employment, and lack 
of necessary skills hindering the veteran socially and 
industrially.  

The Board observes that, in a December 1996 decision, a SSA 
ALJ found that the veteran had a severe disability of chronic 
PTSD, as defined under the Social Security Act and 
Regulations, and such impairment prevented him from 
performing a substantial range of sedentary work.  
Additionally, as the veteran had a high school education and 
did not possess transferable skills in combination with 
vocational factors of age, education, and previous work 
experience, there was no jobs existing in significant numbers 
that he was capable of performing.  As such, the ALJ found 
that the veteran was under a disability as defined by the 
Social Security regulations.  The ALJ also noted that the 
veteran's history of polysubstance abuse was not material to 
the instant finding of disability.  The Board notes that 
SSA's determination that the veteran is unemployable is 
relevant to the issue of whether he is able to engage in 
substantially gainful employment, but is not controlling.  
See Brown v. Derwinski, 2 Vet.App. 444 (1992); Odiorne v. 
Principi, 3 Vet.App. 456 (1992).  As such, while the Board 
has considered the SSA ALJ's determination, the Board finds 
that such determination was made under SSA, as opposed to VA, 
regulations and, moreover, as discussed previously, the more 
probative evidence of record demonstrates that the veteran is 
not unemployable solely as a result of his PTSD.  Age may not 
be considered as a factor in evaluating service-connected 
disability; and unemployability, in service-connected claims, 
associated with advancing age or intercurrent disability, may 
not be used as a basis for a total rating.  Age, as such, is 
a factor only in evaluations of disability not resulting from 
service, i.e., for purposes of pension.  38 C.F.R. § 4.19. 


The Board also notes that, during such time period, the 
veteran was assigned GAF scores ranging from 40 to 50.  The 
DSM-IV contemplates that the GAF scale will be used to gauge 
a person's level of functioning at the time of the evaluation 
(i.e., the current period) because ratings of current 
functioning will generally reflect the need for treatment or 
care.  A GAF score between 31 and 40 is assigned where there 
is some impairment in reality testing of communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF score between 41 and 50 reflects serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  The Board observes that the 
veteran had been assigned a GAF score of 40 in May 1994, June 
1995, and July 1996 when he was admitted for inpatient PTSD 
programs.  However, in order to compensate for such serious 
symptoms, the veteran has been awarded temporary total 
evaluations under 38 C.F.R. § 4.29 in recognition of 
hospitalization for service-connected PTSD.  Moreover, a 
November 1994 SSA evaluation, conducted for the purpose of 
determining whether the veteran was disabled, found that the 
veteran's current GAF score was 50, but such examiner also 
diagnosed additional psychiatric disabilities, to include 
major depressive disorder, generalized anxiety disorder, 
alcohol abuse, and narcissistic and antisocial personality 
traits.  As such, it appears that the veteran's November 1994 
assigned GAF score of 50 contemplated impairment by all of 
the veteran's psychiatric disabilities, rather than solely 
his PTSD.  Therefore, while the Board has considered the 
degree of functioning as evidenced by these reported GAF 
scale scores, they are but one factor for consideration in 
assigning a rating in this case, and as outlined above, the 
Board finds that when all of the evidence and findings 
contained therein are considered, the veteran's symptoms do 
not more nearly approximate the criteria for an increased 30 
percent rating so that the veteran is not entitled to a 
rating in excess of 10 percent for this time period.   

The Board further finds that a 50, 70, or 100 percent rating 
is not warranted during this time period as there is no 
evidence that the veteran's PTSD has resulted in more than 
mild social and industrial impairment.  Moreover, there is no 
evidence that the veteran is virtually isolated in the 
community nor does he have totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, such as fantasy, 
confusion, panic, and explosions of aggressive energy, 
resulting in profound retreat from mature behavior.  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim for a rating 
in excess of 10 percent for service-connected PTSD for the 
period preceding August 1, 1996, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7.

B.	Entitlement to a Rating in Excess of 30 Percent 
Beginning August 1, 1996. 

As this period spans the November 1996 regulation change, 
both sets of criteria are applicable.  For the following 
reasons, the Board finds that the veteran is not entitled to 
a rating in excess of 30 percent beginning August 1, 1996.  
Specifically, during such time period, the veteran's PTSD is 
manifested by definite or moderate social and industrial 
impairment as a result of nightmares, flashbacks, depression, 
anxiety, suspiciousness, distrust, numbing of responsiveness, 
insomnia, detachment, social alienation, intrusive thoughts, 
irritability, anger dyscontrol, hypervigilance, blunted or 
constricted affect, a single report of auditory 
hallucinations, normal mood, fluent speech, fair or intact 
insight and judgment, good recent and remote memory, normal 
intellect, and relevant and coherent thought processes, 
without evidence of psychosis, suicidal or homicidal 
ideations, or visual hallucinations.  

Regarding the veteran's employability, there are again 
conflicting opinions of record.  As indicated previously, the 
Board must determine the weight and credibility of each piece 
of evidence.  

A January 1997 VA examiner opined that the veteran had a 
diagnosis of PTSD, chronic, severe, with depression, 
competent, unemployable permanently.  Also, upon discharge 
from an October 1997 inpatient PTSD program, the veteran was 
noted to have severe impairment in his social and industrial 
adaptability.  In May 2002, after completing an inpatient 
PTSD program, the veteran's discharge instructions indicated 
that he was not employable.  The Board finds that the 
aforementioned opinions regarding the veteran's employability 
are of less probative value as such opinions failed to 
consider the impact of the veteran's employment history, his 
history of alcohol and substance abuse, lack of skills, 
training, or work experience, age, and poor basic academic 
skills on his ability to seek and maintain substantive 
employment.  As such, these opinions are based on an 
incomplete disability picture and the Court has specifically 
found that the weight of a medical opinion is diminished 
where that opinion is based on an inaccurate factual premise 
or where the basis for the opinion is not stated.  See Reonal 
v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 
5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  

In contrast, the July 2005 VA examiner concluded that, based 
upon a review of the claims file, to include the veteran's 
vocational rehabilitation folder, the veteran's current 
estimated impact of his PTSD symptoms on his social and 
occupational function was moderate to severe in degree.  The 
examiner also found that he was not unemployable solely as a 
result of PTSD and that his polysubstance abuse, physical 
problems, and age were also factors in his overall employment 
picture.  The Board observes that the VA examiner reviewed 
the claims file, to include all records contained therein as 
well as the veteran's vocational rehabilitation folder, in 
assessing the veteran's employability in light of his PTSD 
symptomatology as well as other relevant factors.  As the 
full record was considered by the VA examiner, the Board 
attaches greater probative weight to the VA opinion.  
Therefore, the Board finds that the veteran is not 
unemployable due solely to his service-connected PTSD.  

The Board also notes that, during such time period, the 
veteran was assigned GAF scores ranging from 45 to 55.  As 
indicated previously, a GAF score between 41 and 50 reflects 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score between 51 and 
60 reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  The 
Board finds that the veteran's GAF score range of 45 to 55 is 
accurately represented by his current 30 percent disability 
rating, especially since the more recent VA treatment records 
and the July 2005 VA examination reflect higher GAF scores of 
50 to 55.  Moreover, these GAF scores are but one factor for 
consideration in assigning a rating in this case and the 
Board finds that when all of the evidence and findings 
contained therein are considered, the veteran is not entitled 
to a rating in excess of 30 percent for this time period 
under either the pre-November 1996 or post-November 1996 
regulations governing PTSD.

Specifically, when considering the regulations in effect 
prior to November 1996, the Board finds that the veteran is 
not entitled to a rating in excess of 30 percent as his PTSD 
symptomatology results in no more than definite social and 
industrial impairment.  Moreover, when examining the 
veteran's PTSD under the post-November 1996 regulations, the 
Board finds that the weight of the evidence is against an 
evaluation in excess of 30 percent.  Specifically, while the 
evidence of record does demonstrate that the veteran has a 
blunted or constricted affect, the remainder of the objective 
evidence fails to show circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; difficulty in 
understanding complex commands; impairment of memory, 
judgment, or abstract thinking; or disturbances of motivation 
or mood.  Specifically, the veteran's speech has been always 
categorized as fluent and his memory, judgment, and thought 
processes have been consistently described as normal or 
intact.  Moreover, while the veteran has experienced a 
depressed mood and was described as amotivated in January 
2002, the balance of the objective evidence fails to 
demonstrate chronic disturbances of motivation or mood.  
Additionally, the medical evidence of record fails to 
document panic attacks and, in April 2000, the veteran was 
able to follow complex instructions.  As such, the Board 
finds that under both the pre- and post-November 1996 
regulations, the veteran fails to meet the criteria for a 
rating in excess of 30 percent beginning August 1, 1996.  

The Board further finds that a 70 or 100 percent rating is 
not warranted beginning August 1, 1996, as there is no 
evidence that the veteran's PTSD has resulted in more than 
definite or moderate social and industrial impairment.  
Pertinent to the pre-November 1996 rating criteria, there is 
no evidence that the veteran is virtually isolated in the 
community nor does he have totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, such as fantasy, 
confusion, panic, and explosions of aggressive energy, 
resulting in profound retreat from mature behavior.  
Regarding the post-November 1996 rating criteria, there is no 
evidence that the veteran has suicidal ideation; obsessional 
rituals; illogical, obscure, or irrelevant speech; near-
continuous panic or depression; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
gross impairment in thought processes or communication; 
persistent delusion or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
inability to perform activities of daily living; 
disorientation to time or place; or memory loss.  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim for a rating 
in excess of 30 percent for service-connected PTSD beginning 
August 1, 1996, that doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7. 

C.	Extra-Schedular Consideration

The Board has considered whether the case should be referred 
for extra-schedular consideration.  An extra-schedular 
disability rating is warranted if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1) (2005).  The record shows that the veteran was 
hospitalized a number of times for inpatient PTSD programs 
and was assigned temporary total evaluations for such time 
periods in contemplation of hospitalization for a service-
connected disability in excess of 21 days, pursuant to 
38 C.F.R. § 4.29.  However, the record does not reflect that 
the veteran's PTSD is such that its manifestations cannot be 
properly evaluated under the regular rating criteria.  
Therefore, the medical evidence shows that the objective 
manifestations of the veteran's disability appear to be 
consistent with those contemplated by the schedular criteria.  
In sum, there is no indication in the record that the average 
industrial impairment from the veteran's service-connected 
PTSD would be in excess of that contemplated by the assigned 
evaluation.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.


ORDER

An increased rating for service-connected PTSD, currently 
evaluated as 30 percent disabling, is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


